IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION

IN ADMIRALTY

CASE NO. 8:20-cv-664-T-02AAS

IN THE MATTER OF:

THE COMPLAINT OF H20 JET SKI, LLC

AS OWNER OF THE YAMAHA PLEASURE
WATERCRAFT (HULL ID# YAMA3068A919)

ITS ENGINES, TACKLE, APPURTENANCES,
EQUIPMENT, ETC. IN A CAUSE FOR EXONTERATION
FROM OR LIMITATION OF LIABILITY,

Petitioner,

 

ORDER GRANTING PETITIONER’S MOTION FOR ISSUANCE OF MONITION TO
CLAIMANTS AND INJUNCTION AND FOR ENTRY OF STIPULATION VALUE

THIS CAUSE came before this Honorable Court on the foregoing Motion for Issuance of
Monition to Claimants and Injunction and for Entry of Stipulation of Value filed by the Petitioner

and the Court being fully advised in the premises, it is thereupon,
ORDERED AND ADJUDGED:

1. Petitioner’s Motion for Issuance of Monition to Claimants and Injunction and for
Entry of Stipulation of Value is GRANTED.

2. A Monition issue out of and under the seal of this Court against all persons or
corporations claiming damage for any and all loss, destruction, damage, injuries,
and/or death allegedly as a result of the occurrences and happenings recited in the
Complaint, to file their respective claims with the Clerk of this Court and to serve
on or mail to the attorneys for Petitioner copies thereof on or before the 22™ day of
May 2020, and that all persons or corporations so presenting claims and desiring to
contest the allegations of the Complaint shall file an answer to the Complaint in
this Court and shall serve on or mail to the attorneys for the Petitioner copies
thereof, or be defaulted,

3. A public notice of said Monition be given by publication as required by Rule F of
the Supplemental Rules for Certain Admiralty and Maritime Claims of the Federal
Rules of Civil Procedure and the Local Rules of the United States District Court for
the Southern District of Florida, once each week for four successive weeks in the
“La Gaceta” or “Tampa Bay Business Journal” prior to the date fixed for the filing
of claims in accordance with Supplemental Rule F and that not later than the date
of the second weekly publication, a copy of said notice to be mailed by Petitioner
to every person or corporation known by the Petitioner to have a claim against
Petitioner arising out of the accident set forth in the Complaint.

3. The commencement or further prosecution of any action, suit or proceeding in any
court whatsoever, and the institution and prosecution of any suits, actions or legal
proceedings, of any nature or description whatsoever, in any court whatsoever,
except in these proceedings, in respect to any claim arising out of, or connected
with the casualty set forth in the Complaint herein, be and the same are hereby
STAYED AND RESTRAINED until the final determination of this proceeding.

4, Service of this Order as a restraining order may be made by mailing a conformed
copy of it to the person or persons to be restrained, or to their respective attorneys,
or alternatively, by hand delivery.

a The Ad Interim Stipulation for the value of Petitioner’s interest in the Vessel, for
no more than the amount of $8000.00, including costs of court and interest at the
rate of six percent (6%) per annum from date hereof, and filed herein by Petitioner,
be accepted as Ad Interim Stipulation for the purpose of this action and that it be
approved as to form and quantum.

6, Petitioner and any Claimant who may properly become a party hereto may contest
the amount of value of Petitioner’s interest in the Vessel as fixed in said Ad Interim
Stipulation, subject to such increases or decreases in the amount of such Stipulation,
together with adequate security, as the Court may from time to time order according
to the rules and practices of this Court may adjudge.

7. If the amount of the Ad Interim Stipulation is not contested by any Claimant herein,
said Stipulation shall stand as a Stipulation for Value and an appraisal by a
Commissioner will not be required.

DONE AND ORDERED in Chambers at Tampa, Florida on this { Q day of April, 2020.

   

¥

Copies furnished to all counsel of record.
